     Case: 1:20-cv-03543 Document #: 7 Filed: 07/14/20 Page 1 of 1 PageID #:151

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Blue Cross And Blue Shield Association
                                               Plaintiff,
v.                                                            Case No.: 1:20−cv−03543
                                                              Honorable Joan B. Gottschall
Jazz Pharmaceuticals PLC, et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 14, 2020:


         MINUTE entry before the Honorable Joan B. Gottschall: Plaintiff's notice [6],
titled "Notice of Voluntary Dismissal of Plaintiff Blue Cross and Blue Shield Association
Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)," states that plaintiff "voluntarily dismisses itself
from the above−captioned litigation." It is not completely clear whether plaintiff means to
dismiss this case in its entirety, as Fed. R. Civ. P. 41(a)(1)(A)(i) provides, or to dismiss
itself as a party plaintiff and leave this putative class action pending. Absent
communication to the contrary from plaintiff on or before July 16, 2020, this court will
assume that plaintiff intends to dismiss this action in its entirety, and this case will be
dismissed without prejudice and without further court order effective July 17, 2020.
Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
